DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner. 
Response to Arguments
Applicant's arguments filed 07FEB2022 have been fully considered and are persuasive.  Therefore, the Rejections of Claims 1-10 based upon 35 USC 102 and 103 have been withdrawn.  However, upon further consideration, new rejections are made in view of prior art as stated below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1: 
Ln 3, the limitation “a first tool that applies a first force downwardly” is indefinite for failing to particularly point out and distinctly claim the point of reference for the direction of the force applied, whether the force is applied relative to the general orientation due to gravity, regardless of the unclaimed position of the metallic container or the threaded closure, whether the force is applied relative to the position of the metallic container or the position of the threaded closure, or some other point of reference; 
Ln 3 and 11, the limitations “a first tool that applies a first force…” and “the first force from the first tool elastically deforms the threaded closure and alters the first angle” is indefinite for claiming a method step in an apparatus claim (see MPEP 2173.05 (p)(II)).  The examiner encourages the applicant to amend the claim to recite what the first tool is configured to do rather than the process step of doing it, i.e. “a first tool configured to apply a first force downwardly…”; 
Ln 15, the limitation “the second tool applies the second force while the first tool applies the first force” is indefinite for claiming a method step in an apparatus claim (see MPEP 2173.05 (p)(II)).  The examiner encourages the applicant to amend the claim to recite what the second tool is configured to do rather than the process step of doing it, i.e. “a second tool configured to apply a second force to an exterior surface…”. 
Regarding Claim 3, Ln 3, the limitation “the valleys generally corresponding to the peaks” is indefinite for failing to particularly point out and distinctly claim the correspondence between the peaks and valleys.  It is unclear how peaks and valleys, on the same element and generally in the same plane, could be generally corresponding.  If the peaks and valleys generally correspond to another element’s characteristics for example, peaks on one element corresponding to valleys on the other element or vice versa, that element must be clearly claimed. 
Regarding Claim 10, Ln 1-4, the limitation “after the second tool forms the container threads, the first tool is retracted from the threaded closure such that the closure threads move upwardly away from the bottom portion of the metallic container and apply a force to the container threads thereby placing a portion of the threaded closure in tension” is indefinite for claiming a method step in an apparatus claim (see MPEP 2173.05 (p)(II)).  The examiner encourages the applicant to amend the claim to recite how the apparatus is configured rather than the active process step of its use.  i.e. “The apparatus of claim 1, wherein the apparatus is configured such that after the second tool forms the container threads, the first tool is retracted from the threaded closure…”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Ross, et alia (US 2015/0225107), hereinafter Ross. 
Regarding Claim 1, Ross discloses an apparatus to seal a metallic container with a threaded closure inserted into an opening of the metallic container (Para [0005], Ln 1-4), comprising: 
a first tool (93) (Para [0129], Ln 1; as illustrated in at least Fig 5A) that applies a first force downwardly to the threaded closure positioned in the opening of the metallic container (Para [0129], Ln 1-3); 
wherein the threaded closure (44) (Para [0128], Ln 3) includes a closure body (46) (Para [00117], Ln 7; as illustrated in at least Fig 3), an outer surface including closure threads (60) (Para [0118], Ln 1-3; as illustrated in at least Fig 3), and an extension (66) projecting outwardly from an upper end of the closure body at a first angle (Para [0126], Ln 1-3; as illustrated in at least Fig 4); 
wherein the metallic container (4) (Para [0113], Ln 1-2; as illustrated in Fig 1) includes a bottom portion (6), a sidewall portion (8), a neck (20)extending upwardly from the sidewall portion, the neck being unthreaded, and the opening positioned opposite to the bottom portion (Para [0113], Ln 1-2; as illustrated in Fig 4-8); and 
wherein the first force from the first tool elastically deforms the threaded closure (84) and alters the first angle at which the extension projects from the closure body (Examiner notes, as illustrated in Fig.s 4 & 5A, element [84], of the threaded closure, must be elastically deformed to pass beside and come to rest under [28], of the metallic container, as illustrated between Fig.s 4 & 5A, after the threaded closure, [44], has been inserted into the metallic container, [4], and further, a force must have been applied to move the threaded closure, [44], into the metallic container, [4]); and 
a second tool (90) (Para [0128], Ln 7) that applies a second force to an exterior surface of the neck of the metallic container to form container threads on the neck by pressing the neck against the closure threads (as illustrated in Fig 5A, the thread roller, [90], must have applied a force to deform the metallic container, [4], from the condition illustrated in Fig 1, to that illustrated in Fig 5A), wherein the second tool applies the second force while the first tool applies the first force (Para [0130], Ln 16-18). 
Examiner notes that Claim 1 has been rejected as indefinite under 35 USC 112(b), as stated above, for reciting method steps in an apparatus claim.  In view of that rejection, Examiner has interpreted the limitations of Claim 1 to mean that the apparatus is capable of elastically deforming the threaded closure…, capable of altering the first angle… and the second tool is capable of applying the second force while the first tool applies the first force, as completely recited in the Claim. 
Regarding Claim 2, Ross discloses all aspects of the claimed invention, as stated above.   Ross further discloses the second tool (90) comprises a thread roller that applies the second force generally transverse to a longitudinal axis of the metallic container (Para [0129], Ln 17-20). 
Regarding Claim 3, Ross discloses all aspects of the claimed invention, as stated above.   Ross further discloses the second tool forms container threads that include peaks that project inwardly from an interior surface of the neck and inwardly oriented valleys on the exterior surface of the neck, the valleys generally corresponding to the peaks. 
Regarding Claim 5, Ross discloses all aspects of the claimed invention, as stated above.  Ross further discloses the first tool comprises a projection (100) (Para [0140], Ln 1-4) to move into a chamber of the threaded closure to apply the first force to a bottom portion of the chamber. 
Regarding Claim 6, Ross discloses all aspects of the claimed invention, as stated above.   Ross further discloses the first tool applies the first force to the extension projecting from the closure body (Para [0130], Ln 16-18; as illustrated in Fig 5A). 
Regarding Claim 7, Ross discloses all aspects of the claimed invention, as stated above.   Ross further discloses the extension of the threaded closure includes an outer portion that projects toward a bottom portion of the closure body (as illustrated in Fig 5A), and wherein the first force bends the projection outer portion (84) upwardly and away from the bottom portion (Examiner notes, as illustrated in Fig.s 4 & 5A, element [84], of the threaded closure, must be elastically deformed to pass beside and come to rest under [28], of the metallic container, as illustrated between Fig.s 4 & 5A, after the threaded closure, [44], has been inserted into the metallic container, [4]). 
Regarding Claim 8, Ross discloses all aspects of the claimed invention, as stated above.   Ross further discloses the first tool includes a body and a tapered flange extending outwardly from the body (as illustrated in Fig 5A; corner of [94], immediately above character [66]). 
Regarding Claim 9, Ross discloses all aspects of the claimed invention, as stated above.   Ross further discloses the first force pushes the closure threads of the threaded closure a predetermined distance toward the bottom portion of the metallic container (as illustrated in Fig 5A, the distance being predetermined by the dimensions of both the threaded closure and metallic container). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ross. 
Regarding Claim 4, Ross discloses all aspects of the claimed invention, as stated above.   Ross is silent to the first force applied to the threaded closure by the first tool is between approximately 1 pound and approximately 300 pounds, however a force must have been applied and a skilled Artisan would, through routine engineering and experimentation, employ the force required to hold the threaded closure in place, when inserted into the opening of the metallic container, such that the desired position of the threaded closure, relative to the metallic container, would be maintained during the sealing operation.  Examiner notes the range of force applied by the first tool has not been recited with criticality and therefore Examiner has interpreted the force to be that required to ensure successful sealing operation. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus, as disclosed by Ross, to apply a force to the threaded closure, using the first tool, of between approximately 1 pound and approximately 300 pounds, in order to maintain the position of the threaded closure, relative to the metallic container, in order to ensure successful sealing operation. 
Regarding Claim 10, Ross discloses all aspects of the claimed invention, as stated above.   Ross further discloses after the second tool forms the container threads, the first tool is retracted from the threaded closure such that the closure threads move upwardly away from the bottom portion of the metallic container (Para [0140], Ln 7-9). 
Ross is not explicit to applying a force to the container threads thereby placing a portion of the threaded closure in tension, however, since the force applied by the first tool placed the threaded closure into the opening of the metallic container and holds it there during forming (Para [0130], Ln 16-18), the removal of the first tool would naturally result in a lessening of the downward force applied by the tool, and therefore further result in an upward force, placing the mating threads between the threaded closure and the metallic container in tension. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus, as disclosed by Ross, to apply a tension force to the mating threads between the threaded closure and the metallic container, as a direct result of removing the force applied by the first tool, in order to conclude the sealing operation. 
Examiner notes that Claim 10 has been rejected as indefinite under 35 USC 112(b), as stated above, for reciting method steps in an apparatus claim.  In view of that rejection, Examiner has interpreted the limitations of Claim 10 to mean that the apparatus is capable of forming the container threads…, capable of retracting the first tool from the threaded closure… and capable of apply a force to the container threads, as completely recited in the Claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guest (US 4,221,105), hereinafter Guest.  Guest teaches a method for forming closures using rollers. 
Cox (US 2,769,293), hereinafter Cox.  Cox teaches an apparatus for forming closures in containers. 
Anthony (US 3,452,897), hereinafter Anthony.  Anthony teaches methods and apparatus for forming closures in metal containers. 
Dillon, et alia (US 4,189,824), hereinafter Dillon.  Dillon teaches methods and apparatus for forming closures in metal containers. 
Cudzik (US 6,206,222), hereinafter Cudzik.  Cudzik teaches methods and apparatus for forming closures in metal containers. 
Cox (WO9420237) Cox (‘237).  Cox (‘237) teaches methods and apparatus for forming closures in metal containers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725